DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3, and 15 have been amended.  Claims 2, 4, and 5 have been cancelled.  Claims 16-23 have been added.  Claims 1, 3, and 6-23 are pending and examined below.

Allowable Subject Matter
Claims 1, 3, and 6-23 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record US 20130268118 A1 (“Grinstead”) discloses a robot system that includes an operator control unit, mission robot, and a repeater. The operator control unit has a display. The robot includes a robot body, a drive system supporting the robot body and configured to maneuver the robot over a work surface, and a controller in communication with the drive system and the operator control unit. The repeater receives a communication signal between the operator control unit and the robot and retransmits the signal.
As per independent claims 1 and 15, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious wherein the manipulator arm comprises a first section pivotally coupled to the main body at a pivot end and a second section pivotally coupled to the first section at an end opposite the pivot .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL T JOS whose telephone number is (571)270-5915.  The examiner can normally be reached on 11:00 - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Basil T. Jos/Primary Examiner, Art Unit 3666